DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/21 has been considered by the examiner.

Drawings
The drawings received on 08/25/21 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,128,211. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim anticipates examined claim.

US Application No. 17/411,426
US Patent 11,128,211
Claim 1. A method comprising: driving a switch, the switch coupled to an inductor in a power converter, the switch being driven during successive drive cycles, each of which includes an ON-time and an OFF-time of controlling the switch; wherein driving the switch comprises: controlling a magnitude of an ON- time duration of the switch in a second drive cycle depending on a feedback signal, the second drive cycle occurring subsequent to a first drive cycle of the drive cycles; wherein controlling the ON-time duration in the second drive cycle comprises: adjusting a first on-time portion, TON1, of the ON-time duration in the second drive cycle based on the feedback signal and obtaining a duration of a delay time between a demagnetization time instance in the first drive cycle and an end of the first drive cycle; adjusting a second on-time portion, TON2, of the ON-time duration in the second drive cycle based on the duration of the delay time.  
Claim 2. The method as in claim 1 further comprising: adjusting the second on-time portion such that a duration of the second on-time portion is substantially proportional to the duration of the delay time.  
Claim 3. The method as in claim 1 further comprising: adjusting the second on-time portion such that a duration of the second on-time portion is substantially proportional to the duration of the delay time and substantially inversely proportional to a time duration since a beginning of the ON-time.

Claim 6. The method as in claim 1, wherein the second ON-time portion occurs subsequent to the first ON-time portion.
Claim 20. An apparatus comprising: a controller operative to execute the method of claim 1.

Claim 1. A method comprising: driving an electronic switch, the switch coupled to an inductor in a power converter, the electronic switch driven during successive drive cycles, each of which includes an on-time and an off-time of controlling the switch; wherein driving the electronic switch comprises: measuring an inductor voltage during the on-time in a first drive cycle in order to obtain a first measurement value; measuring the inductor voltage during the off-time in a first drive cycle in order to obtain a second measurement value; obtaining a first voltage measurement signal, the first voltage measurement signal being dependent on a sum of the first measurement value and the second measurement value; and adjusting the on-time of the switch in a second drive cycle depending on a feedback signal and the first voltage measurement signal, the second drive cycle occurring subsequent to the first drive cycle; wherein adjusting the on-time depending on the feedback signal and the first voltage measurement signal comprises: adjusting a first on-time portion, T.sub.ON1, the first on-time portion adjusted depending on the feedback signal and the first voltage measurement signal, and adjusting a second on-time portion, T.sub.ON2, the second on-time portion occurring subsequent to the first on-time portion, wherein adjusting the second on-time portion comprises: obtaining a second voltage measurement signal that is dependent on the second measurement value; obtaining a delay time between a demagnetization time instance in a drive cycle and the end of the drive cycle; adjusting a duration of the second on-time portion based on the feedback signal; and adjusting the second on-time portion such that a duration of the second on-time portion is: i) substantially proportional to the second voltage measurement signal, ii) substantially proportional to the delay time, and iii) substantially inversely proportional to a time duration since a beginning of the on-time.












Allowable Subject Matter
Claims 7-19 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 7 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “wherein control of the magnitude of the ON-time duration in the second drive cycle comprises: i) adjustment of a first on-time portion, TON 1, of the ON-time duration in the second drive cycle based on the feedback signal, ii) determination of a duration of a delay time between a demagnetization time instance in the first drive cycle and an end of the first drive cycle, and iii) adjustment of a second on-time portion, TON2, 2018P52252US01 46 of the ON-time duration in the second drive cycle based on the duration of the delay time“ in addition to other limitations recited therein.

Claim 13 is allowed because the prior art of record fails to disclose or suggest a method  including the limitation “during a second control cycle following the first control cycle: controlling a magnitude of an ON-time duration of activating the switch coupled to the primary winding of the transformer based on a time delay between a first time instance in which the transformer becomes demagnetized in the first control cycle during the deactivation of the switch and a second time instance of activating the switch at a beginning of the second control cycle“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “measuring an auxiliary voltage across an auxiliary winding coupled to the inductor, wherein driving the switch in a drive cycle comprises detecting zero crossings of the auxiliary voltage and ending the drive cycle after a predefined number of zero crossings has occurred, wherein the predefined number of zero crossings is dependent on the feedback signal, and wherein obtaining the duration of the delay time comprises obtaining the predefined number“ in addition to other limitations recited therein.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feldtkeller (US 11,228,242 B2) discloses a power converter and method for driving an electronic switch. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838